                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

LEOLA ADELENA STUART,                           §
                                                §
                  Plaintiff,                    §
                                                §                       CIVIL NO.
vs.                                             §                  SA-18-CV-00466-OLG
                                                §
TRINIDAD MANRIQUEZ, SAPD                        §
OFFICER,                                        §
                                                §
                  Defendant.

                                 SCHEDULING ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned for all pretrial proceedings on July 12, 2019 [#54]. On August 26, 2019,

Defendant Trinidad Manriquez filed a Motion to Enter Scheduling Order [#61]. The Court held

an initial pretrial conference in this case on August 27, 2019, at which Defendant appeared. The

Court reviewed the proposed deadlines in Defendant’s motion. Based on these recommendations

and pursuant to Rule 16 of the Federal Rules of Civil Procedure,

       IT IS HEREBY ORDERED that Defendant’s Motion to Enter Scheduling Order [#61]

is GRANTED and the following Scheduling Order is issued to control the course of this case:

       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed by October 31, 2019.

       2. The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties by October 31, 2019, and each opposing party shall respond, in writing, by

November 13, 2019.

       3.   The parties shall file all motions to amend or supplement pleadings or to join

additional parties by November 29, 2019.



                                               1
       4. All parties asserting claims for relief shall file their designation of testifying experts,

and shall serve on all parties, but not file the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

October 31, 2019. Parties resisting claims for relief shall file their designation of testifying

experts and shall serve on all parties, but not file the materials required by Fed. R. Civ. P.

26(a)(2)(B) by December 14, 2019. All designations of rebuttal experts shall be designated

within 14 days of receipt of the report of the opposing expert.

       5. An objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 30 days of receipt of the written report of the

expert’s proposed testimony, or within 30 days of the expert’s deposition, if a deposition is

taken, whichever is later.

       6. The parties shall complete all discovery on or before January 28, 2020. Counsel may

by agreement continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

       7. All dispositive motions shall be filed no later than February 27, 2020. Dispositive

motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited

to 15 pages in length. Replies, if any, shall be limited to 10 pages in length in accordance with

Local Rule CV-7(f).

       8. This case is set for bench trial on June 8, 2020 at 9:30 a.m. and a final pretrial

conference on June 3, 2020 at 10:30 a.m. The parties should consult Local Rule CV-16(e)

regarding matters to be filed in advance of trial.




                                                     2
       9. If at any time during the pendency of this lawsuit, you would like to consent to the

trial of your case by a United States Magistrate Judge, please indicate your consent on the

attached form or request a form through the Clerk’s Office. If all parties consent to trial of this

case by a United States Magistrate Judge, this Court will enter an order referring the case to a

United States Magistrate Judge for trial and entry of judgment.

       IT IS SO ORDERED.

       SIGNED this 28th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                3
                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                 §
                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
                                                 §
                                                 §
                  Defendant.                     §
                                                 §
                                                 §
                                                 §

                      CONSENT TO PROCEED TO TRIAL BEFORE
                       A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above

captioned civil matter hereby waive their rights to proceed before a judge of the United States

District Court and consent to have a United States Magistrate Judge conduct any and all further

proceedings in the case, including the trial, and order the entry of judgment. Any appeal shall be

taken to the United States Court of Appeals for this judicial circuit, in accordance with 28 U.S.C.

§ 636(c)(3).

____________________________                 By:____________________________
Party                                              Attorney

____________________________                 By:_____________________________
Party                                              Attorney


       APPROVED this the ______ day of _________________, 2019.




                                               ______________________________________
                                              ORLANDO GARCIA
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                4
